Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 14, 2020

The Court of Appeals hereby passes the following order:

A20A1458. CHARLES WILLIAMS v. THE STATE.

      Charles Williams was convicted of kidnapping and other crimes, and we
affirmed his convictions on appeal in an unpublished opinion. See Williams v. State,
Case No. A19A0836 (Oct. 28, 2019). Back in the trial court, Williams filed a motion
to set aside and re-enter our opinion, claiming that he had not received notice of it in
sufficient time to seek further appellate review. On December 20, 2019, the trial court
entered an order dismissing Williams’s motion on the ground that it lacked authority
to set aside an opinion of this Court. Williams sent a letter to the trial court, which it
construed as a motion for reconsideration and denied. Williams also filed a formal
motion for reconsideration, which the trial court likewise denied. On February 3,
2020, Williams filed a notice of appeal. The State has moved to dismiss this appeal
as untimely. We agree with the State that the appeal was not timely filed.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon an appellate court.” Perlman
v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation omitted).
The filing of a motion for reconsideration does not extend the time for filing a notice
of appeal, and the denial of a motion for reconsideration is not itself a directly
appealable order. See Bell v. Cohran, 244 Ga. App. 510, 510-511 (536 SE2d 187)
(2000); Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985). Here,
Williams’s notice of appeal was filed 45 days after entry of the order dismissing his
motion to set aside. The notice of appeal is thus untimely.
      For these reasons, the State’s motion to dismiss this appeal is hereby
GRANTED, and this appeal is DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/14/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.